Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/22 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to group of article claims non-elected without traverse.  Accordingly, claims 1-8 been cancelled.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: By amendment of 1/15/22 independent claim 9 now requires “a method of masking a surface having a caulked boundary…aligning the reference line of the masking tape with a linear feature adjacent to and substantially parallel with the caulked boundary to be masked, wherein the predetermined distance of the reference line from an edge is selected to be substantially the same as the distance of the linear feature from the caulked boundary so that the edge of the masking tape is positioned at a desired location on the caulked boundary.”  Previously applied Tsukada does not teach a caulked boundary within the full context of the claims, rather the boundary previously applied is an interface region between wall and pillar “H”, not a 
After further search and consideration the examiner cites US 2003/0126817 as it provides for a teaching of placing a joint (950/940/930) tape on a caulked boundary (920); however the tape does not possess at least one reference line, and the center portion of tape, not the edge of tape, is positioned at a location on the caulked boundary (Fig 13).  US 5,441,769 is directed to a paint mask applied onto a pane of window glass to paint mullions.  It teaches wherein the mask comprises a plurality of linear features (42a scores) (See Fig 4), intended to be used to size the mask to an appropriate fit with the window glass.  It further teaches the mask is engaged and abutted against caulk boarding the window glass (See, for example, col 2 lines 11-25).  It does not teach tape, it does not teach the alignment of lines with a linear feature, it does not teach positioning an edge on the caulked boundary.  US 3,368,669 teaches a masking tape comprising a plurality of reference lines parallel to the edge, but does not teach placement of the tape at a location on a caulked boundary as claimed.  
The prior art does not adequately teach the full scope of the amended claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712